Exhibit 10.3

SRI/Surgical Express, Inc.

12425 Race Track Road

Tampa, Florida 33626

As of March 22, 2006

Wayne R. Peterson

2779 Camden Road

Clearwater, FL 33759

 

  Re: SRI/Surgical Express, Inc. (the “Company”) – Consulting Arrangement

Dear Wayne:

This letter agreement confirms the terms on which you will provide consulting
services to the Company on an interim basis.

Your consulting services to the Company will involve advising the Company
regarding its operations, as and when the Company’s Chief Executive Officer
requests that advice. For your services, the Company will pay you a consulting
fee of $1,000 per full day of services to the Company. You acknowledge being
paid separately for time that you will spend discharging your normal duties as a
member of the Company’s Board of Directors.

Your relationship with the Company in connection with these consulting services
is that of an independent contractor, not an employee, and therefore, no
employee benefits are available to you in connection with this consulting
arrangement. You assume full responsibility for the payment and reporting of all
state and federal taxes and other contributions imposed or required under
unemployment, social security, or income tax laws with respect to your rendition
of consulting services to the Company. This letter agreement constitutes the
final and complete understanding of you and SRI with respect to the matters
addressed in it and supersedes any prior or contemporaneous agreement,
representation, or understanding, oral or written, by you and/or SRI.

Please confirm your agreement to these terms by executing this letter where
indicated below.

 

SRI/SURGICAL EXPRESS, INC. By:  

/s/ Christopher S. Carlton

  Christopher S. Carlton, Chief Executive Officer

Acknowledged and agreed to by:

 

/s/ Wayne R. Peterson

WAYNE R. PETERSON